Title: To Benjamin Franklin from Thomas Grenville, [10 May 1782]
From: Grenville, Thomas
To: Franklin, Benjamin


Paris Friday 10. [May 10, 1782]
Mr. Grenville presents his Compliments to Mr. Franklin and will with great pleasure do himself the honour of breakfasting with Mr. Franklin to morrow between 9 and 10 o Clock. Mr. Grenville was at Versailles to day, and should have been sorry that Mr. Franklin should have given himself the trouble of calling at Paris this Morning. The Courier shall certainly take particular care of Mr. Franklin’s Letters.
